        Case 6:19-cv-00724-MK         Document 43    Filed 01/21/21   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




PATRICK LOUIS HENDERSON;                                    Case No. 6:19-cv-00724-MK
CHRISTINE DIANE HENDERSON;                                   OPINION AND ORDER
ANGELA M. PEYTON; JASON A.
HENDERSON,

             Plaintiffs,

      vs.

OREGON DEPARTMENT OF HUMAN
SERVICES; DEPARTMENT OF HUMAN
RESOURCES,

             Defendants.


AIKEN, District Judge:

      Before    the    Court     is     pro   se    plaintiff   Christine   Henderson’s

“Objections/Discussion” (doc. 41), which challenges Magistrate Judge Mustafa T.

Kasubhai’s Opinion and Order (doc. 38), which screened her Third Amended

Complaint (doc. 35) pursuant to 28 U.S.C. § 1915(e)(2)(B), concluded that Ms.

Henderson’s second, third, fourth, and fifth claims stated a plausible claim for relief,



Page 1 – OPINION AND ORDER
        Case 6:19-cv-00724-MK     Document 43     Filed 01/21/21    Page 2 of 3




and directed the Clerk of Court to issue process. For the following reasons, I construe

plaintiff’s filing as objections to a magistrate’s decision on a dispositive matter

pursuant to 28 U.S.C. § 363(b)(1)(B), (C) and Federal Rule of Civil Procedure 72(b).

      A district judge may refer pretrial issues to a magistrate judge under

28 U.S.C. § 636(b)(1) and may review the magistrate judge’s decisions. How review

happens depends on the type of decision under review. For dispositive matters, the

district judge’s review is automatic.      The magistrate judge issues a written

recommendation (called “Findings and Recommendations” or “F&R”) for the district

judge to review. The district judge makes a final determination about whether to

grant the motion. Before the district judge rules, the parties have a chance to explain

their disagreement with the magistrate judge in the form of a written objection. For

any issue on which a party files a timely objection, the district judge’s review is de

novo—that is, the judge makes her own decision without giving any deference to the

magistrate judge’s reasoning. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Dawson

v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003) (en banc). A party must file objections “[w]ithin

fourteen days after being served with a copy” of the F&R. 28 U.S.C. § 636(b)(1).

      But for nondispositive matters, the magistrate judge issues an order, and

review is not automatic. However, a party may ask the district judge to reconsider

the magistrate judge’s order. In such cases, review is only to determine whether the

magistrate judge’s order is “clearly erroneous or contrary to law.”       28 U.S.C. §

636(b)(1)(A); United States v. Raddatz, 447 U.S. 667, 673 (1980).




Page 2 – OPINION AND ORDER
        Case 6:19-cv-00724-MK       Document 43      Filed 01/21/21   Page 3 of 3




       Dispositive matters include those expressly listed in § 636(b)(1)(A), as well as

“analogous” matters. Mitchell v. Valenzuela, 791 F.3d 1166, 1168 (9th Cir. 2015). “To

determine whether a motion is dispositive,” the Ninth Circuit has “adopted a

functional approach that looks to the effect of the motion, in order to determine

whether it is properly characterized as dispositive or nondispositive o f a claim or

defense of a party.” Id. at 1168–69.

       Judge Kasubhai’s July 29, 2020, decision dismissed Ms. Henderson’s first

claim with prejudice. Thus, although the decision allowed Ms. Henderson’s case to

continue, it was dispositive of one of her claims for relief. Accordingly, I will treat the

decision as one subject to automatic review under § 636(b)(1).          Ms. Henderson’s

objections were filed more than fourteen days later, on August 17, 2020, but she states

that she did not receive a copy of the decision until August 12, 2020, so I will consider

her objections as timely.

       I have the reviewed the portions of Judge Kasubhai’s opinion to which Ms.

Henderson objects de novo and all other aspects of the opinion for clear error, find no

reason to reject or modify Judge Kasubhai’s decision, and ADOPT the Opinion (doc.

38) as my own.

                                        21st day of January 2021.
       It is so ORDERED and DATED this _____




                                      /s/Ann Aiken
                              __________________________

                                     Ann Aiken
                             United States District Judge




Page 3 – OPINION AND ORDER
